 218DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By interferingwith,restraining,and coercing employees in the exercise of therights guaranteed in Section7 of the Act, theRespondent has engaged and is en-gaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaidunfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Texas City Chemicals, Inc.andOil,Chemical and Atomic Workers.International Union,CIOandAdvisory Council of Texas CityChemicals,Inc.Case No. 39-CA-396. April 18, 1955DECISION AND ORDEROn December 27, 1954, Trial Examiner Charles W. Schneider issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in andwas engaging in unfair laborpractices within the meaning of Section 8 (a) (2) of the Act andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Exceptions were thereafter filed only by the Re-spondent, not by the Advisory Council, the Union, or the GeneralCounsel.The Respondent also filed a brief.The Board has considered the Intermediate Report, the exceptionsand brief, and the entire record in the case 1 and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner,except as modified below.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, Texas City Chem-icals, Inc., and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Initiating, forming, assisting, dominating, contributing finan-cial or other support to, or interfering with the administration oftheAdvisory Council or any other labor organization.(b)Otherwise interfering with the representation of its employeesthrough a labor organization of their own choosing.(c)Recognizing the Advisory Council, or any successor thereto,as the representative of any of its employees for the purpose of dealingwith the Respondent concerninggrievances,labor disputes,wages,rates of pay, hours of employment, or other terms and conditions ofemployment.1The record consists of a stipulation of facts and certain other documentary material.A hearing was waived.We note that Appendix B attached to the Intermediate Reportisan incomplete copy of the stipulation,omitting the attachments thereto.112 NLRB No. 40. TEXAS CITYCHEMICALS, INC.2192.Take the following affirmative action, which the Board findswilleffectuatethe policies of the Act :(a)Withdraw all recognition from the Advisory Council as therepresentativeof any of its employees for the purpose of dealing withthe Respondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other terms and conditions of em-ployment, and completely disestablish said organization as suchrepresentative.(b)Post at its plant in Texas City, Texas, copies of the noticeattached hereto marked "Appendix A." 2 Copies of said notice, tobe furnished by the Regional Director for the Sixteenth Region,shall, after being duly signed by a representative of the Respondentbe posted by the Respondent immediately upon receipt thereof, andshall be maintained by it for a period of sixty (60) consecutive daysthereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takento insure that such notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for the SixteenthRegion inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be dismissedinsofaras it alleges that the Respondent engaged in any otherunfair laborpractices.MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Re-lations Act, we hereby notify our employees that :WE WILL NOT initiate, form, assist, dominate, contribute financialor other support to, or interfere with the administration of, anylabor organization.WE WILL NOT otherwise interfere with the representation of ouremployees through a labor organization of their own choosing.WE HEREBY disestablish the Advisory Council of Texas CityChemicals, Inc., as the representative of any of our employees forthe purpose of dealing with us concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other terms or2In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the Molds "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions of employment, and we will not recognize it or any suc-cessor thereto for any of the foregoing purposes.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right to self-organization, to form, join, or assist any labor organizations, tobargain collectively through representatives of their own choosing,or to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection; or to refrain fromall or any such activities except to the extent that said right maybe affected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized by Section8 (a) (3) of the Act.All our employees are free to become or remain members of any labororganization, including Oil, Chemical and Atomic Workers Interna-tion Union, CIO.TEXAS CITY CHEMICALS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced,or coveredby any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn March 9, 1954, Oil, Chemical and Atomic WorkersInternationalUnion, CIO,filed withthe Board a charge allegingthat the Respondent, Texas City Chemicals, Inc.,Texas City, Texas, hadcommitted unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and(2) and Section 2 (6) and(7) of the NationalLaborRelationsAct, 61 Stat. 136.This charge wasserved on the Respondent onMarch 10, 1954.On March 29, 1954, an amendedcharge wasfiledwhich wasserved on the Respondenton March 30, 1954.On June 30, 1954, pursuantto Section10 (b) of the Act and Section 102.15 of theBoard's Rules and Regulations, theGeneral Counsel issueda complaint and notice of hearing.'Copies of the aforesaidcharges, complaint,and notice of hearingwere duly served on theRespondent, the OilWorkers, and the Advisory Council of Texas City Chemicals,Inc.2-an organizationallegedly formed and maintainedby the Respondentin violation of Section 8 (a) (2)of the Act.The complaintallegedthat aboutand sinceAugust 1953,theRespondent, inviolation of Section 8 (a) (1) and(2) of the Act, (1) initiated, formed, andsponsoredthe Advisory Council, and thereafterassisted,dominated, contributed to itssupport, andinterferedwith its administration, and (2) interrogatedits employees con-cerning their union affiliation; threatened and warned them to refrainfrom assisting,becoming,or remaining members ofthe Oil Workers; threatenedand warned its em-ployees to assist, become, or remain membersof the Advisory Council; kept undersurveillance its employees'concerted activities, and also,DuringAugust 1953, throughitsProductionCoordinator, Robert J. Seyfried,causedballots to be printed and distributed among Respondent's employees;caused said employees to cast ballotsfor employeerepresentativesof the Ad-' A stipulation thereafter filed-more specifically referred to hereinafter-incorrectly-recites that the complaint and notice of hearing were dated June 17, 1954.'Also referred to in the caption of the complaint as "Advisory Council of Employees ofTexas City Chemicals,Inc." TEXAS CITY CHEMICALS, INC.221visory Council, and conducted meetings of the Advisory Council on Respondent'stime and property, and has provided meeting places, stationery equipment andclerical service for the Advisory Council from about September 29, 1953, todate.By answers subsequently filed, the Respondent and the Advisory Council denied theunfair labor practice allegations of the complaint.However, no hearing was held upon the complaint. Instead, the parties enteredinto a stipulation containing facts and evidence, waived hearing, and agreed that thestipulation and other described or accompanying documents should constitute therecord, upon the basis of which a Trial Examiner could make recommendations asto findings of fact, conclusions of law, and a proposed order, to which any of theparties could file exceptions. In due course the stipulation was filed with the ChiefTrial Examiner who designated me to act as Trial Examiner.Under date of October25, 1954, and pursuant to request of Counsel for the Respondent, all parties weregranted to November 17, 1954, to file briefs and proposed findings. Briefs have beenreceived from the Respondent and the Advisory Council.Upon the basis of the entire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTTexas City Chemicals, Inc., is and has been at all times material hereto a corpo-ration organized and existing by virtue of the laws of the State of Texas, having aprincipal office and place of business located in the city of Texas City, Texas, thefacilities herein involved, and hereinafter referred to as the Texas City plant, whereit is engaged in the manufacture, sale, and distribution of phosphoric feed, dical-cium phosphate, sodium silico and fluoride, and related products.Respondentcommenced operations on a partial scale in October 1953. From October 1953 downto the early part of September 1954 the Respondent has been in full operation foran aggregate time of 3 or 4 months. For this 10-month period the Respondent hasmade sales of chemical products of a value of $279,438, of this amount $110,000was the value of said products which were sold and transported to the Carbide &Carbon Chemicals Division, Union Carbide & Carbon Corporation, which com-pany ships products and materials from its Texas facilities to points outside theState of Texas, of a value in excess of $200,000 annually.Commodities so fur-nished by Respondent to Union Carbide & Carbon Corporation became a part ofproducts manufactured and shipped by the latter corporation to points outside theState of Texas.Respondent has purchased supplies from outside the State, namelyfrom Agriculture Chemical Company in Pierce, Florida, in the approximate amountof $100,000.The Respondent has made approximately $10,000 direct sales outsidethe United States, pursuant to the provisions of a Government contract, which salesare related to the national defense.The Respondent neither admits nor denies jurisdiction. It is found that the ac-tivities of the Respondent affect commerce within the meaning of Section 2 (6) ofthe Act.II.THE ORGANIZATION INVOLVEDOil,Chemical and Atomic Workers International Union, CIO, is a labor organ-ization within the meaning of the Act.The Advisory Council is an organization established by the Respondent at itsTexas City plant.Whether it is a labor organization is one of the issues in thisproceeding.III.THE UNFAIR LABOR PRACTICESThe Respondent is a relatively new enterprise producing (principally) dicalciumphosphate by a new process. It was incorporated in 1950; the plant is newlyconstructed.As has been seen, operations-though not on full scale-got under way at theplant in October 1953.At the time of the execution of the stipulation the planthad been in full-time operation for only 3 or 4 monthsHowever, the Respondenthad a complement of employees (though it is not disclosed how many) as early asAugust 1953. In September Robert J. Seyfried, then the Respondent's productioncoordinator, set up an Advisory Council and held an election in which employeesselected representatives to the Council.Previous to that time, Seyfried had pre,pared a booklet or employees' manual designed to acquaint the employees with the 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, their job, and various company policies.The Advisory Council was thusexplained in that booklet:An Advisory Council, made up of representatives from the various operatingsections of our plant, will be installed as soon as is practical after the com-mencement of operations.This Advisory Council will represent the employeesand present to management any problems and complaints of their groups and,in addition, consult and advise on policies and practices that affect the com-pany or employees. It must be borne in mind that the Advisory Council isnot a bargaining unit, but discusses and advises with management on any con-dition affecting the welfare of our employees.Since it is contemplated thatthisCouncil will start functioning in a short time, such matters as provisionfor bidding for job vacancies, equalization of overtime, seniority, recreationfunds, etc , have been deliberately omitted from this pamphlet so that theycan be presented and discussed by this Council.The decisions reached willthen better reflect the desires of the employees directly affected by such poli-cies.Until this is done, such matters will be left to management.The purpose of establishing the Advisory Council is thus described in thestipulation:The purpose of establishing the Advisory Council as set forth in the pamphlet,"YOUR JOB AT TEXAS CITY CHEMICALS, INC." attached hereto andmade a part of this Stipulation was to provide a vehicle for the exchange ofinformation between Respondent and its employees, not only with respect towages, hours, and working conditions but also on other matters.Prior to actual establishment of the Advisory Council, Production CoordinatorSeyfried "felt out" employee sentiment about it.Thus, he says (stipulation, para-graph 5),In setting up personnel relations, I thought that since we had no union weneeded some direct contract with the men.Other plants in the Houston areahad a scheme called the Advisory Council so I adopted it. First I tried toanalyze if the men would go for it I felt them out about it Some men Italked to in the office either when I hired them or later.Others were talkedto in the plant. I told them I was setting up management policies and that Iwanted some way to get their views.Seyfried set up the structure of the Advisory Council.He divided the plantinto 6 units: 4 operational, 1 maintenance, and 1 guard unit.3The employees ineach of these units elected a representative and an alternate, who then, along withsimilar representatives from other departments, met periodically with representa-tives of management and discussed matters of mutual interest relating to employ-ment and other conditions-more specifically described hereinafter.Eligibility to be an employee representative on the Advisory Council was re-stricted to persons employed in the particular section.Though the record is notspecific in this regard-eligibility both to vote and to be an employee representa-tivewas presumably restricted to nonsupervisory employees. I so assume.The first election, announced by bulletins posted in the plant by the Respondent,was apparently held on September 11, 1953.4This bulletin was as follows:TEXAS CITY CHEMICALS, INC.TEXAS CITY, TEXASNOTICE TO ALL HOURLY EMPLOYEESELECTION OF REPRESENTATIVES TO ADVISORY COUNCILIn Bulletin #3, an announcementwas made thatelections of representativesfor theAdvisory Council wouldbe held September11, 1953.These elec-tionswill be held as scheduled.Yourimmediate supervisor will hand you3 Seyfried's statement in the stipulation is to the effect that he set up 3 operating, 1maintenance, 1 laborer, and 1 guard unitA notice to the employees dated September 17,1953, containing the results of the first election, lists four operating units, a maintenanceunit, and a guard unitSeyfried's laborer's unit is presumably one of these operatingunits* Seyfried's statement in the stipulation places it as "about August"- an insubstantial,and understandable. variance. TEXAS CITY CHEMICALS, INC.223a ballot and these ballots should be returned to him after they are filled in.Electionwill be secret ballot.Vote for one member of your section forrepresentative and one member as alternate.The attached is a list of themen according to the section in which they have beententativelyplaced.Allof the men hired have not yet reported for work so that some of the sectionsare temporarily short of men.A subsequent shifting of men may produceinequities in some of the sections.That is one of the reasons for the termof office for the first representatives and alternates being only two months.RJS : rlpatt.9-10-53Seyfried also set up the election procedure, which he described in the stipulationas follows:I,myself, set up the election procedures. I printed ballots.There were nonominations.I set up five units-three operating units, a maintenance unitand a laborers unit.At first, I also set up a guard unit, but later the guardstoldme they felt they were too much a part of management to participate.In conducting these elections, I passed out ballots directly for the most part,but some indirectly.The first election was held about August 1953, andthe second about November 1953.After ballots were passed out, I generallywaited for the men to mark them. If they wanted time to think, I wouldgo away and come back later.All ballots were marked in secret, as faras I know. I had five separate envelopes, one for each unit.These envelopeswere sealed, but a small slit was cut in each so that ballots could be inserted.After each man voted, I had him sign his name on the envelope in whichhis ballot was deposited.When all the men had voted (the group was sosmall I didn't need to check against a payroll list), I picked men by chance toverify the count. In a few instances we had tie votes and had to conduct run-offs.When the results were known, I issued a bulletin announcing them.Thetime between distribution and counting averaged about three days.We didnot require a majority-only a plurality.The September election resulted in a tie in two of the operating units.OnSeptember 17, therefore, a notice was posted by the Respondent advising theemployees of the results and informing them that a runoff election would be held"immediately" in the section affected by the ties.This runoff was presumably held.The Advisory Council held its first meeting in the plant on September 29, 1953.Up to January 1954 meetings were held every 2 weeks.At the January 5, 1954,meeting, however, one of the management representatives, R. B. Wilson, statedthat this was more frequent than management had anticipated.He therefore sug-gestedmeeting at 3- to 4-week intervals, with supplemental meetings if necessary.At some time thereafter decision was apparently made-though the record doesnot disclose how or by whom-to meet only once a month. Thus the minutesof the March 2 meeting recite that "Mr. Wilson stated that in view of the factthat the Advisory Council is meeting only once a month that management believesthat it would be in order for the meetings to begin at 2:00 P. M. instead of 3.00 P. M."The record shows that after January 1954, meetings were held on March 2, April 6,and May 4,1954.Whether there was a meeting in February is not disclosed.On November 12, 1953, another election was held for employee representatives.In the meantime, the guards had indicated that they wished not to be representedon the Advisory Council, the guards' representative having stated at the November10 meeting that the guards "felt their work was of such nature that nothing couldbe gained by their being represented on the Council." The guards, therefore, did notparticipate in the November 12 election, or, so far as appears, further participate inthe activities of the Advisory Council.The term of office of the representativeselected in September had been for 2 months only.At the November 10 meetingof the Advisory Council, however, it was decided that the term of office of theirsuccessors should be for 6 monthsThe election was duly held-and presumablyunder circumstances similar to the September electionUnder date of April 28, theRespondent, pursuant to a decision of the Advisory Council made at a meeting heldon April 6, posted notices of another election of employee representatives to theAdvisory Council, to be held on April 28 and 29.A. The structure and procedure of the Advisory CouncilAs has been seen, the first meeting of the Advisory Council was held on September29, 1953.Copies of minutes of 12 meetings are in evidence: September 29, 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDOctober 6, October 20, November 3, November 10, November 27, December 8, andDecember 22, 1953, and January 5,March 2, April 6, and May 4, 1954.All the meetings were held in the general office building of the plant.FromSeptember through March the meetings began at 3 p. m. and ran at least 1 hour,generallymore-sometimes adjourning as late as 5:30 p. m. Regular workinghours for the day employees were from 8 a. m. to 4:30 p. m. The employee repre-sentativeswere apparently paid for time spent in the Advisory Council meetings,as well as paid overtime at premium rates when the sessions ran beyond 4:30.Thus,the minutes of the January 5,1954, meeting recite, in part, as follows:OLD BUSINESS:1.Overtime for Advisory Council MeetingsMr. Wilson stated that management preferred not to pay overtime for Councilmeetings except in emergency cases. In the beginning it was necessary to holdseveral meetings because of the plant just starting.Itwas brought out that thealternatemembers might resent regular members being paid overtime on aconsistent basis.Mr. Wilson further stated that a meeting every two weeks isa littlemore often than was anticipated by management,and that it wouldprobably be best if meetings could be conducted every three or four weeks withsupplementary meetings being held if necessary.At the March 1954 meeting, pursuant to suggestion of Mr. Wilson, the Councilvoted to begin the meetings at 2 p. m., rather than at 3.Thereafter no meeting ranbeyond 4.30 p. m.The employees were represented at these meetings by the elected representativesor by their alternates,management was represented usually by two representatives,sometimes more, sometimes less.Among the persons identified in the minutes asmanagement representatives present at meetings from time to time were ComptrollerR. B. Wilson, Plant Superintendent G. E. Schiffbauer,Production Coordinator Sey-fried, Safety DirectorW. A. Wilson, and also W.S.Cole and C.M. Chrisman-whose titles are not disclosedAt the first meeting of the Advisory Council, on September 29, 1953, officers wereelected, consisting of a chairman,vice chairman,secretary,and alternate secretary.All officers elected were employee representatives.After the November 1954 elections of employee representatives,new officers-consisting of a chairman and a secretary-were elected by the Advisory Council.Again the officers elected were employee representatives.Another election of em-ployee representatives was, according to a bulletin in evidence,noticed for April 28and 29,1954.The minutes of the May 4, 1954, Advisory Council meeting indicatea substantial change in employee representatives from the preceding month, and theminutes of that meeting are signed by a new secretary.However, the minutes con-tain no specific information either as to the results of the previously scheduled elec-tions or indication that new officers were chosen by the Advisory Council.Generally the minutes of the Advisory Council meetings are signed by the secre-tary and presumably composed by him.Occasionally,however, they are jointlysigned by a company representative and the Council secretary.This is true of themeetings of March 2, 1954,and April 6, 1954, for example,which are signed byR. B. Wilson and L. B. Oakley, the latter being the secretary of the Advisory Counciland an employee representative.The wording of the minutes of these two meetingssuggests that they were written by R. B.Wilson or by some other managementrepresentative.The parties have stipulated that all stationery and equipment,clerical services, theprinting of minutes, notices of meetings,and ballots and all other material pertain-ing to the work of the Advisory Council have been furnished by the Respondent.B Subjects and nature of discussionThe minutes of the meetings of the Advisory Council disclose that the followingsubjectswere discussed at various times.The figures in parentheses indicate thenumber of meetings at which the subjects were discussed.5Vacations(5), job rotation(1), seniority(4), disposition of revenue from plantvending machines(2), holidays(4), wage rates(5), overtime pay (4),hours ofwork(1), posting of job vacancies and bidding therefor(3), status of temporaryemployees(1), sick leave(2), a stock purchase plan (5),work jurisdiction and job5Classification of the subjectsof discussion(and, consequently, the frequency of theirdiscussion)is bound tobe, to someextent, a matter of individual judgment as to whichthere maybe reasonable difference of opinion,as well as overlapping. TEXAS CITY CHEMICALS,INC.225description and classification (9), lines of supervision (3), interchange of employees(2), distribution of paychecks (1), group insurance (3), protective work clothing(3), timekeeping (2), safety and ventilation measures (8), credit union (6), contentof the employees' manual (3), employees' parking and car washing facilities (3),additional water fountain (1), council elections, meetings, and procedure (6), op-erational plans, plant equipment, new products (2), shift differential (1), plant"housekeeping" (3), overtime pay for representatives attending council meetings(1), supervisory assistance (2), and plant morale (1).The nature and the scope of the discussions are illustrated by the following seem-ingly typical excerpts from the minutes of the meetings.These examples are illus-trative merely, and not exhaustive.1.Wages; overtime; shift differentiala.December 8,1953Mr. Oakley [employee representative and secretary of the Council] sug-gested that if a day worker works overtime he should be entitled to shift differ-ential.He further stated that this is customary in other plants.Mr. Oakley gave his understanding as to how this was handled at otherplants.Mr. Seyfried explained the position of the company with regard to thematter.Mr. Seyfried will check with other companies in the area and reportto the Council.At this point it was suggested by Mr. Oakley to review the wage scale forMaintenance men, especially electrical and instrument men, as compared toother plants in the area. It was also suggested the Texas City area only shouldbe used in comparing practices of other plants.Upon inquiry Mr. Seyfried stated that the company also took into considera-tion the Houston and Channel areas in setting up wage scales and that thecompany pays the average but not as high as before the recent increase grantedat other plants, the refineries not entering into the calculations.Mr. Seyfried stated that he would instigate a study on this and report at afuture meetingItwas pointed out that Maintenance only is involved, and that Carbide [aneighboring plant] pays top operators the same as maintenance workers. Itwas stated by management that the plan is to pay top operators the same asthe maintenance men.b.March 2, 1954Mr. Hallmark [employee representative] also brought up the question ofthe petition that was filed some thirty (30) days ago with the company andwhich was signed by various operators.This petition asked that they be con-sidered for a general wage increase in order to advance the top operators ratewith the mechanic rate.This, I6 believe, is not feasible at this time as inchecking in every contract in this area together with the Houston area, PortArthur area and Corpus Christi area it is found that the majority of plantsfollow a consistent pattern of paying the difference of a few cents betweentop mechanic and top operator rate.Apparently Comptroller R B Wilson2.Vacationsa.March 2, 1954Mr Hallmark suggested that at this time the company give consideration toincreased vacation benefits, and this is a matter on which the writer cannotoffer any decision at this timeMr. Hallmark suggested that the ten (10) daysvacation period be considered after one (1) year of service; and fifteen (15)days after two (2) years.It is, however, my opinion at this time that each employee, by taking ad-vantage of changes in each shift, can obtain the necessary days vacation byscheduling his vacation with his supervisor to take benefit of the week endsthat he is off.b.April 6, 1954Mr.Wilson stated thatmanagement does not see fit to give the increasedvacation benefits thatMr. Hallmarksuggest[sic] in last month'smeeting. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Senioritya.October 6,1953The question was raised whether seniority should rule on a man's promotion.General agreement was reached that promotion should not enter into the senior-ity question.A general discussion on seniority was held, each committeemen voicing theopinion of his group for the record as to the date of seniority-equal startingtime vs hiring date.The Chairman then put a motion before the meeting that the vote on senioritybe taken as a group. The motion was seconded and voted upon, with six ayesand one dissenting vote.Mr.Westerlage Lemployee representative] cast thedissenting vote.A motion was then made by Mr. Shelton [employee representative] to dis-cuss seniority to determine by the next meeting what date to start seniority.The motion was seconded and voted unanimously.b.November 24, 1953L. B. Oakley asked that mechanic helpers with lowest seniority be assigned toshift work in place of helpers with higher seniority.c.December 8, 1953Mr. Seyfried stated that the Plant Engineer wants to discuss this [Oakley'ssuggestion of November 24] further with the Maintenance Superintendent.He further stated that the Plant Engineer does not want to break up crews butthat the latter would go along with the suggestion.After general discussion,itwas decided to leave this matter open for turther consideration, but that tem-porary employees should be on temporary day work only. It was stated thatMessrs. Commiate and Corona [employees?] particularly requested an earlyanswer to this question.4.Holidaysa.October 6,1953A discussion was held on the number of holidays to be had at this plant.Policy at other plants in the area was mentioned, and Mr. Beaty [employeerepresentative] brought up the fact that many plants recognize seven holidays.The matter was tabled for further discussion.Mr. Zipprian Lemployee repre-sentative] recommended that we confine ourselves to the Texas City area whenmaking comparison of our policies with those in other plants.This was in-formally agreed upon by all present.b.November 24, 1953E. E. Hallmark requested that management give consideration to the allow-ance of a seventh holiday on San Jacinto Dayc.December 8,1953Mr.Wilson reported that management had definitely decided to give thecompany employees this seventh holiday, commencing with1954.5. Interchange and transfera.November 3, 1953A discussion was held regarding Company policy as to Operators givingMaintenance a hand during shutdowns.No formal action was taken, but it wasagreed that Operators should be assigned to help Maintenance men when unitsare down and there is no work for the Operators to perform.A definite pro-cedure should be followed in assigning these Operators, and they should workdirectly under the Maintenance men in making the necessary repairs. It wassuggested that other plants be contacted regarding their policy along this line-Mr Seyfried agreed to do this.b. January 5, 1954Mr.Wilson stated that management would like a definite answer from theentire plant organization about what to do when we will have to transfer men TEXAS CITY CHEMICALS, INC.227from one job to another due to vacations, emergencies, etc.; what base of sen-iority should we use. It was further brought out that each trainee should beallowed to relieve on these instances to give the trainee an opportunity to showwhat he could do.Mr. Cole advised that DCP operations have an extra manfor this purpose, and the time will come when this employee will be utilized agood portion of the time for relief purposes. It was further brought out, how-ever, that extra men could not be shifted to the Recovery Unit unless he wascleared.Itwas, also, brought out that the relief employee should receive theregular pay for the job when he is placed on a temporary basis.Mr. Brenner [employee representative] brought up the question as to whatwas the company's thinking with reference to filling a vacancy if an operatorwere to quit, and discussed the advisability of having trainees or other operatorsbid on the vacancy. It was further requested that management give considera-tion to allowing the men to bid on vacancies in the future.6. Job classification and descriptiona.November 24, 1953L.C.Wardell [employee representative] stated that laborers would like aclear definition of what work is included in their jurisdiction.(Ibid) The group in general requested that management give a clearer defini-tion of what constitutes operator's work and what constitutes mechanic's work.R. J. Seyfried will attempt to work this out by the next meeting.b. January 5, 1954Mr. Cole [management representative] stated that Mr. Wardell [employeerepresentative] had asked for a job description.Mr. Cole stated that he couldonly write one for laborers at the present time.Mr. Wilson stated that man-agement hesitates to write job descriptions until a later date.Mr.Wardellstated that they will gladly wait until other information is obtained, and wouldalso like for it to include bagging and general laborers.c.March 2, 1954Mr Wardell brought up the subject of job classification and job description,and since this has been a subject for discussion for the past several months 'Vlr.Cole has agreed at this time to work up job classifications and descriptionswhich will be written and approved before the next Council meeting.7.Overtime, insurancea.January 5, 1954Mr.Wilson stated that management will get out a list this week that willfurnish for your examination a list of each man who has worked overtime, begin-ning with December.Mr. Hallmark stated that he believes that this has createdmore dissension than any other thing.Mr. Wilson further stated that the workwe have been doing for the past 3 or 4 months has necessitated overtime.Every other week there are either electrical changes or instrument adjustmentsthat have to be made. These are a few of the things that have prevented man-agement from putting out such a schedule.Mr. Cole stated that attempts willbe made to equalize the overtime, and that the company has seen fit to equalizethe operators pay as far as the DCP or the whole plant is concerned. It wasagreed by everyone present that this is a big step.Mr Cole asked Mr. Hallmark, "What else are the men unhappy about?"Mr.Wilson asked, "Have any of the men been complaining about the group in-surance?"He further stated that it took a total of 12 days to get the lastclaim processed, and that included Christmas weekHe further added, "Ifany of the men criticize, please let me know about it as we can handle the situa-tion more effectively if we hear about it at the beginning rather than at a laterdate."b.March 2, 1954As advised in the past, the company will endeavor to follow the policy ofequalizing overtime similar to other industries in this area which is to equalizeovertime on an annual basis if at all possible.369028-56-voi 112-16 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.April 6, 1954Mr. Oakley stated that management was two months behind in posting ofovertime.At this point Mr. Chrisman was called into the meeting and ques-tioned concerning this matter.Mr Chrisman stated that the overtime had notbeen posted for the past two months and he was instructed by management tobring the posting up to date.Thereupon, Mr. Chrisman left the meeting.8.Hours of worka.May 4, 1954Itwas suggested that Maintenance and Laborers start their shift at 7 A. M.and leave at 3:30 p. M. This would not affect the office personnel.TheLaborers agreed to this schedule.Mr. Schiffbauer agreed that it will not affectthe operation of the plant and that he will mull it over. This would bring TexasCity Chemicals more in line with Carbide and Republic, the Tin Smelter andT. C. C being the only ones to start as late as 8:00 A. M.9. Jobpostingb.March 2, 1954Mr. Brenner[employee representative]also brought up the question ofbidding system to be used in the plant.This item is one that has been con-sidered by the Advisory Council in the past two meetings and this will be coveredby more thoroughly and completely in the booklet containing the companypolicy which will be published, but at this time we would like to say that thecompany intends to follow the practice of the bidding system on jobs in theplant; and seniority will be used wherever possible in all cases, and any employeehas a right to bid on an open job. The job shall be filled on the basis of plantseniority with fitness and ability to benefit the job open being sufficient.Posting of the jobs shall be for five (5) calendar days, and employeesfailing to bid within that time will be considered as having waived his seniorityright to that particular job.ConclusionsAt the outset it should be observed that there is nothing in the record to suggestthat, in setting up the Advisory Council, the Respondent was motivated by a purposeto interfere with the organizational rights of its employees.On the contrary, thestipulated facts, and the minutes of the meetings of the Advisory Council, reflecta genuine concern on the part of the Respondent for the welfare of its employees.If,however,in the effectuation of its design the Respondent took action clearlyproscribed by the statute,itsbenign intent is not a defense.The principal issue is whether the Respondent violated Section 8 (a) (2) ofthe Act, as the complaint alleges, in that it "did on or about August, 1953, initiate,form and sponsor the Advisory Council, and from August, 1953, to date,.as-sisted, dominated,contributed to the support of and interfered with the administrationof said Advisory Council."However,the complaint also alleges independentviolations of Section 8 (a) (1). It will be well to dispose of those allegations beforeturning to the salient,or 8 (a)(2), issue.C. The independent8 (a) (1) allegationsApart from assertions to the effect that the claimed 8 (a) (2) conduct is alsoviolative of Section 8 (a) (1), the complaint alleges the following Acts of inter-ference, restraint,and coercionby theRespondent:(1) Interrogation of employeesas to union affiliations;(2) threats and warnings to employees to refrain fromassisting,becoming,or remaining members of the Charging Union; (3) threatsand warnings to employees to assist,become, or remain members ofthe AdvisoryCouncil,and (4) keeping under surveillance the concerted activities of employeesAs toitem(1), interrogation of employees,the only evidence thereof is thereference in the stipulation in pages 3 and 4 to Robert J.Seyfried's asking employeeswhether or not they desired to participate in the Advisory Council.?7The stipulation thus quotesSeyfried :First I tried to analyze if the men would go for it I felt them out about it. Somemen I talked to in the office, either when I hired them or laterOthers were talkedto in the plant I told them I was setting up management policies and that I wantedsome way toget their views. TEXAS CITY CHEMICALS, INC.229Assuming that the Advisory Council constituted a labor organization (an issueresolved hereinafter), these statements of Seyfried were not such-in their contextand circumstance-as to import interference, coercion, restraint, threat of reprisal,or promise of benefit. It is accordingly found that the evidence does not establishthis allegation of the complaint, and its dismissal will consequently be recommended.Blue Flash Express, Inc.,109 NLRB 591.As to allegations (2), (3), and (4), detailed above, thereis noevidence whateverto substantiate those.Their dismissal will therefore also be recommended.D. The 8 (a) (2) violationThat the Advisory Council is an organization is not disputed.The issue iswhether it isa labororganization.Unless it is such, there can be no violationof Section 8 (a) (2), no matter what the Respondent's connection with it.Thoughthe complaint does not specifically allege that the Advisory Council is a labororganization, such an allegation is necessarily implicit in the assertion that theRespondent's actions vis-a-vis the Council violate Section 8 (a) (2).That sub-section does not illegalize nonlabor organizations.Thus, the statute says:It shall be an unfair labor practice for an employer . . . (2) to dominate orinterferewith the formation or administration of anylabororganization[emphasis supplied] or contribute financial or other support to it:Provided,that subject to Rules and Regulations made public by the Board pursuant toSection 6, an employer shall not be prohibited from permitting employees toconfer with him during working hours without loss of time or pay.The position of the Respondent, concurred in by the Advisory Council, is thatthe Council is a discussion group, a medium of communication, and not a labororganization, and therefore not within the intendment of Section 8 (a) (2).Theproblem is thus succinctly stated in the Respondent's brief:Probably the focal point of disagreement in this case is whether or to whatextent the Advisory Council is a "labor organization."Narrowing the areafurther, the issue becomes that of giving body to the word "dealing" in Sec-tion2 (b) defining "labor organization."Concretely,when, under thestatute is an organizationdealingwith an employer with respect to "grievances,labor disputes, wages, rates of pay, hours of employment, or conditions ofwork"?The decided cases have rarely been definitive except in decidingwhen a course of conduct has transgressed the line of prohibition.We saya "discussion group" falls short; a "trading group" is covered.The authorityfor this proposition is the Administrative Decision of N. L. R. B. GeneralCounsel, Decision No. 228 (1952) ("Advisory committee of employees whomet with employer todiscussbusiness problems, including pay and workingconditions was not labor organization" quote from CCH Labor Law Service,par. 1690, 335.)This brief needs at this point to lay two basic premises: First, the word "deal"as here used embodies the concept of "collective bargaining," does not includeamere "discussion group"; and Second, when an organization, set up forother purposes, crosses the line into "dealing" or "collective bargaining," onlythe illegal phase of the organization's conduct is enjoined by the Board.The statute, Section 2 (5), defines a labor organization as follows:The term "labor organization" means any organization of any kind, or anyagency or employee representation committee or plan, in which employeesparticipate and which exists for the purpose, in whole or in part, of dealingwith employers concerning grievances, labor disputes, wages, rates of pay,hours of employment, or conditions of work.This definition has been broadly drawn and is broadly construed.The follow-ing cases, from the Third, Sixth, and Seventh Courts of Appeal, involving committeessimilar to the instant one, are illustrative.N. L. R. B. v. Jas. H. Matthews & Co.,156 F. 2d 706 (C. A. 3). Here theemployer set up a manufacturing or junior board composed of employee representa-tives, elected by the employees.The issues, contentions, and facts and the court'sconclusions thereon, are thus stated in the court's opinion.But the Company says this was not a labor organization.Labor organiza-tions, it contends, make demands, fight, negotiate.We are cited to 14 char-acteristics of such organizations that might be found in any standard text book 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDon labor problems.This Junior Board,says the Company, is but a committeeof the workers designed to discuss and make recommendations to manage-ment about production problems. It follows, the argument runs,the generalplan recommended for labor-management committees which were organizedto help solve various types of production problems and increase output duringthe late war and earlier.Itmay be added that there was a committee ofthis Junior Board that served just that purpose.This phase of the case perturbed us considerably at the argument for wewere reluctant to reach a conclusion that labor and management cannot con-fer about production problems without violating the Act.Subsequent ex-amination of the record,however,removes any source of perturbation.Thescope of activities of this Junior Board went far beyond that of a labor-management committee.The Board had several committees.One of thesewas specifically named "The Suggestions and Grievance Committee."Therewas a "Safety Committee"and a "Personnel Committee"which was to laborfor "ever-improving working conditions* * * "The minutes of its meet-ings show that the Junior Boarddiscussed[emphasis supplied]such mattersas the rates of pay, hours of employment,retirement plan, profit sharing sys-tem, wage raises,vacation pay, working hour schedules,Saturday work, pay-day change Its minutes show consideration and recommendation of at leastone discharge case. ..When the activities of the Junior Board are put downbeside the statutory definition of a labor organization the conclusion seemspretty clear that the Junior Board fits in perfectly with the Congressionaldefinition.The missing link, according to argument for the respondent here, is in theword "dealing."Respondent says that this Junior Board did not deal, it onlyrecommended and that final decision was with management.Final decisionis always with management,although when a claim is made by a well organized,good sized union, management is doubtless more strongly influenced in itsdecision than it would be by a recommendation of a board which it, itself,has selected and which has been provided with no fighting arms.We think itclear that the Junior Board was a labor organization,that it was Company-fostered and dominated and that the Board was clearly right in ordering itsdisestablishment.In so doing we are in no way even suggesting the illegalityof a program of labor-management committees.N. L. R. B. v. General Shoe Corp.,192 F. 2d 504(C. A. 6), cert. denied 343U. S 904.In this case the employer established five committees:advisory, grievance,benefit, safety,and finance.The employees elected committeemen,or representa-tives, to these committees on a departmental basis, at elections held at regularintervals in the various departments of the plant.These various committees metwith management and performed the functions hereinafter described.The advisorycommittee was formed for the purpose of affording"an opportunity for employees,individually or collectively,to have a voice in management."It also served as "anadvisor on future company policy that directly affects the employees,"and handled"suggestions and questions.""Anticipated changes in policy affecting employees"were also brought before the committee"for its opinion."The committee hadno authority however, "to make final decisions."8The grievance committee handledthe usual type of employee complaints,such as discharges,layoffs, seniority,favor-itism, and working conditions;making recommendations to the vice president ofthe company as to disposition of the complaint.The benefit committee providedfinancial aid to employees in cases of illness or injury,and provided death benefitsto employees'families.The function of the safety committee was to consult andmake recommendations to management on matters concerning physical conditionsin the plant affecting employee health or safety.The finance committee operatedlunch and snack bars, Coca-Cola machines,and similar concessions in the plant.Revenue from these was placed in an employee fund and disbursed by the financecommittee for employee athletic, recreation,and social purposes.The Trial Examiner in theGeneral Shoecase held that four of the committeeswere labor organizations.As to the fifth,the finance committee,he recommendeddismissal,on the ground that it was not labor organizationHowever, the Board,with the apparent approval of the court of appeals,found all five committees tobe labor organizations.The basis for the Board's finding as to the finance com-mittee was that its funds had been used on occasion to purchase motion picture8The quotations are from the court opinion and the Intermediate Report TEXAS CITY CHEMICALS, INC.231projectors to exhibit films in the plant; and further, that the funds might be usedto purchase records and sound equipment for the playing of music in the plant.The Board, on the authority of theMatthewsopinion, specifically rejected acontention of the Respondent in theGeneral Shoecase (90 NLRB 1330) to the effectthat an employer could deal with or discuss conditions of employment with a commit-tee of employees without the committee becoming a labor organizationThe Boardsaid of this contention (footnote 11) :The Respondent, in its brief, contends that labor organizations have not pre-empted the field of collective bargaining to the extent that a committee dealingwithor discussinggrievances, wages, hours, or conditions of employment mustnecessarily constitute a labor organization within the meaning of the Act. Inview of the discussion afforded this contention in cases holding to the contrary,we find it unnecessary at this time to discuss it again.SeeN. L. R B. v JamesA. Matthews & Company,156 F. 2d 706 (C. A. 3). [Emphasis supplied.]Concerning the activities of the advisory committee in theGeneral Shoecase, thecourt of appeals said the following:Minutes of the Advisory Committee's meetings reveal that a wide variety oftopics concerning the employees, including wages and rates of pay, hours of em-ployment, conditions of work, efficiency of production, and recreational activitieswere discussedAt various meetings,the subject of discussionhas embracedcompensation for holiday work, vacation pay, minimum guaranteed wages, gen-eral wage increases, job classification, wage determining methods, overtime work,lunch and rest periods, regularity of employment and job security, discriminationin job assignments, determination and application of seniority, procedure forlayoffs, reduction of waiting time for work, unsafe or improperly guarded equip-ment, improvements of facilities and equipment, lighting, heating and ventilation,parking facilities, maintenance of cleanliness of plant and equipment, and manyother matters affecting working conditions.[Emphasis supplied.]In affirming the Board's conclusions the court of appeals further saidHe [the trial examiner] rejected the argument of respondent that there is noevidence showing that the committees at any time engaged in collective bar-gaining with it.He pointed out that the evidence amply shows that the Respond-ent discussed, advised and dealt with all four committees concerning grievances,wages, hours, and other terms and conditions of employment;and that neitheran agreement nor actual bargainingisessential to a finding that an organizationis a labor organization within the meaning of the Act.[Emphasis supplied.].the activities and functions of the committees in dealing with the Re-spondent Company's management concerning the numerous matters which havebeen specified constitute a labor organization within the coverage of the statute.Indiana Metal Products Corp., v. N. L. RB., 202 F. 2d 613, 620 (C. A. 7). Thefacts in theIndianacase, and the court of appeals conclusions thereon, are statedin the following excerpts from the court's opinion:We consider next the Advisory Committee.After August 2, 1950, severalemployees approached manager Schroeder, suggesting the possibility of a com-mittee of employees to discuss various employee problems with him.On Oc-tober 2, by a notice posted on the plant bulletin board, Schroeder notified the em-ployees that an election would be held among them for the purpose of selectingan Advisory Committee, to consist of an employee representative from eachdepartment in the plant.Thereafter nine departmental representatives wereselected.This committee and Schroeder met for the first time on October 20,and the committee members were then informed that they were "at libertytodiscussanything they wanted in any form, shape or manner" Thereaftermeetings were held at regular intervals and a wide variety of subjects affecting theemployees' wages, hours and conditions of employment were considered.Themeetings were held on company time and on company premises. There is here nodenial of the company's dominationTherefore, if the Advisory Committee wasa labor organization under the definition in Sec. 2 (5) of the Act, the com-pany's domination of it clearly constituted a violation of Sec. 8 (a) (1) and(2). . . . The Board so found.The company urges that the Advisory Committee was not a labor organizationwithin the meaning of Sec. 2 (5) of the Act, pointing out that the committee hadno officers, constitution, by-laws, dues or treasury, and that it was not recognized 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDas the representative of the employees for collective bargaining purposes.Thecompanyinsiststhat the committee did not "deal" with the employer.The legislative history shows that the definition of the term "labor or-ganization" [ in Section 2 (5) ] was purposely phrased very broadly.Manager Schroeder's initial notice stated that the Advisory Committee wasfor the purpose of discussing "grievances, seniority, promotions, insurance, em-ployee welfare," and "working conditions." It is without dispute that representa-tives of the employees met from time to time with company officials anddiscussedquestions affecting wages, hours of employment and working conditions.Theminutes of the meetings of the Advisory Committee show that recommendationsmade by the committee were frequently carried out or agreed to by the manage-ment.A claim by the company, quite similar to the one made here, that a "juniorboard" did not "deal with" or "bargain with" management was rejected inN. L. R. B. v. Jas. H. Matthews & Co.,3 Cir., 156 F. 2d 706, 707-8.Also, thefact that the Advisory Committee had no formal organization does not preventitfrom falling under the definition of a labor organization in the Act.Thiscourt has recognized that "such loosely-formed committees * * * constitutelabor organizations within the meaning of the Act."N. L. R. B. v. AmericanFurnace Co.,7 Cir., 158 F. 2d 376, 378.There is substantial evidence in the record taken as a whole to sustain theBoard's finding that the Advisory Committee was established to provide the em-ployees with a substitute for a bona fide collective bargaining representative, andthatin practice the committee has functioned as a vehicle for the discussion, con-sideration and improvementof working conditions.Also, the Board's findingthat the company's domination of the committee violated Sec. 8 (a) (1) and(2) must likewise be sustained.[Emphasis supplied.]The purposes and operations of the Advisory Council in the instant case are notdistinguishable in any substantial material respect from the committees found toconstitute labor organizations in theMatthews, General Shoe,andIndianaMetalProductscases.And see two recent decisions of the Board disestablishing organ-izations similar to the present one:Standard Coil Products Co, Inc.,110 NLRB412;Ed Taussig, Inc.,108 NLRB 470. See alsoStow Mfg. Co.,103 NLRB 1280,enfd. 217 F. 2d 900 (C. A. 2).TheStandard Coil Productsdecision was issued on October 20, 1954. In thatcase, as here, the respondent contended that the committee involved was a legiti-mate medium of communication with employees, and urged that theGeneral Shoecase should be reexamined. In rejecting these assertions, Trial Examiner Bellman,whose Intermediate Report was adopted by the Board, said the following:The core of the Respondent's position with respect to the Committee is thatit is not a labor organization proscribed by the Act, but rather "a legitimatemedium of communication with its employees." The following paragraph ap-pears at the beginning of an ably written section of the Respondent's briefdevoted to the defense of said position:At the outset of the argument in support of the Committee, we wish topoint out to the Trial Examiner that we are not unaware of the Board andCourt decisions on employee representation committees which have, in thepast, construed provisions of the sections 8 (a) (2) and 2 (5) of the Actin the very extreme manner exemplified by the leading case ofN. L. R. B.v.General Shoe Corporation,90 NLRB 1339, 192 F. 2d 504 (6th Cir.,1951), cert. den. 343 U S. 904, . . . We say, however, that to the extentthat the rule laid down in those cases has any application to the facts ofthis proceeding, that rule must be reexamined in the light of the timesand the true meaning of the sections of the Act which the rule is sup-posed to construe.In disposing of these contentions Trial Examiner Bellman said:I have carefully evaluated all of the facets of the arguments advancedby the Respondent to support its contention that "the time has come to rec-ognize the change in the factual situation in the field of labor relations, as re-flected in the amendments to the Act, and at least to modify the rule of theGeneral Shoecase so that it does not strike down necessary and proper mediaof communication between employers and employees."Having done so, it ismy considered judgment that the Respondent's position can not prevail, andthat the Committee is well across the tenuous line which separates "legitimatemeans of communication"from labor organizations. TEXAS CITY CHEMICALS, INC.233Those cases are apposite and controlling hereAs was so in theIndianaMetal Productscase, the instant Advisory Councildiscussed,considered, and advised management with respect to a wide variety ofconditions of employment.Like a labor organization, it represented employees.As Production Coordinator Seyfried's statement in the stipulation, in effect, says,itwas, similarly to the committee inIndianaMetal Products a"substitute for abona-fide collective bargaining representative."Seyfried's statement is that "Insetting up personnel relations, I thought thatsincewe had no unionwe neededsome direct contract with the men." [Emphasis supplied.]Thus the initial moti-vation for the creation of the Advisory Council was the absence of the representa-tive relations provided by a labor organization.That the Council's purpose was tohandle matters involving terms and conditions of employment is clear from theemployees booklet or manual.Thus, the booklet said, "This Advisory Council willrepresent the employees and present to management any problems and complaintsof their groups", it will "consult and advise on policies and practices that affectthe company or employees", and it "discusses and advises with management on anycondition affecting the welfare of our employees."Insofar as these "problems," "complaints," "policies," and "practices" compre-hend such matters as grievances, wages, hours, and other terms and conditions ofemployment, their "presentation" and "discussion," and "consultation" and "advice"thereon are indisputably prime functions of a labor organization.It is true that the booklet declares that the Advisory Council is "not a bargain-ing unit."But what precise functions of a bargaining representative are therebyexcluded is not clear.The Respondent's brief suggests that the phrase "bargain-ing unit" was intended to be synonymous with "bargaining agent."Whatever theintent, the Advisory Council plan established a procedure in which employee rep-resentatives submitted to management for consideration and discussion, and wereconsulted by management respecting, any question concerning employment condi-tions in the plant, with a view to establishing or revising the conditions where dis-cussion revealed the appropriateness of such dispositionHowever it be character-ized, such an organization is one "which exists for the purpose.of dealingwith employers concerninggrievances,labor disputes, wages, rates of pay, hours ofemployment, or conditions of work."Particularly is that so where, as here, there is a definite and permanent employeeorganization,with provision for continuity, formal procedure for the selection ofrepresentatives involving direct employee participation therein by periodic elec-tions, regular and fixed terms of office of the representatives, stated functions forthe organization to perform, and regular meetings withmanagementin which thosefunctions are discharged.The Advisory Council is thus not a temporary aggrega-tion of individuals catalyzed by occasional crisis into fleeting form and, like a snow-drop, disappearing when the crisis has passed. It has projected stability of struc-ture and duration, of procedure and of function. It is, in sum, a permanent organ-izationwith which the Respondent regularly deals concerning terms and condi-tions of employmentThe Administrative Decision No. 228 of the General Counsel, dated January 28,1952, cited by the Respondent in its brief, is not applicable authority hereInthat case the General Counsel refused to issue a complaint on a charge of illegaldomination and support of an advisory committee by an insurance firm. The rea-son stated for this action was that the committee was not a labor organization.The facts, so far as here relevant, were thus stated by the General Counsel in hisopinion:(1)The committee has met annually with the principal officers of the com-pany since it was evolved by the companyin aneffort to establish closer contactbetween the home office and field personnel.(2)Each year, the company has invited five of the top producers amongthe field underwriters to be on the committee. The committees were not alwaysmade up of the same men nor was their life extended beyond the duration ofany conference.(3)The committee does not purport to represent anybody or any group ofpeople.The company has stated that it wants the members of the committeeto give their individual reaction and judgment on the problems discussed.(4)The purpose of the meetings between the committee and the company'sprincipal officers isto discussany problem affecting the company and its opera-tions that either group wishes to discuss.Hours, compensation and workingconditions have been among the subjects discussedApart from other distinctions, and apart from the fact that the General Counsel'sopinion cannotbind the Board(West Texas Utilities Co.,85 NLRB 1396. 184 F. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD2d 233(C. A. D. C.);Betts Cadillac Olds, Inc.,96 NLRB268, 272),itwill beseen from the General Counsel's statement of facts that the committee in that casewas not an organization of employee representatives:itsmembers acted solely asindividuals.That committee was therefore quite different in character from theorganization here involved.E.Domination, interference, and supportThe Respondent's answer neither admits nor denies the General Counsel's allega-tion that the Respondent dominated the Advisory Council.The Council's answerdenies all the material allegations in the complaint.It is apparent from the statement of facts in the stipulation that the Respondentinitiated and formed the Advisory Council.The Respondent established the planof organization, put the plan into operation, conducted elections of employee repre-sentatives, and provided all the facilities and supplies necessary for the Council'sfunctioning.Such action so clearly constitutes domination and support, and inter-ference with the administration, of a labor organization, as not, at this late day,to require citation of authority.It is consequently found that the Respondent initiated, formed, and sponsored theAdvisory Council, and that from August 1953 the Respondent has assisted, domi-nated, contributed support to, and interfered with the administration of the AdvisoryCouncil, in violation of Section 8 (a) (2) of the Act; thereby interfering with, re-straining, and coercing employees in violation of Section 8 (a) (1) of the Act.That the employees may have had the power, as did the guards, to withdraw fromthe Advisory Council, does not change the essential characteristics of the group as alabor organization; nor does it make the Respondent's domination and support of,and interference with, it any less illegal.F. Scope of the OrderBoth the Respondent and the Advisory Council have requested that, in the eventany of the activities of the Council are found to be illegal, detailed findings be madeas to which features of its operations are interdictedTo this end the Council, inparticular, has filed requests for specific rulings on some 23 aspects of the mattershandled by the Advisory Council.The activities of the Advisory Council are, of course, within the reach of Section8 (a) (2) only insofar as the Council operates as a labor organization.Raybestos-Manhattan, Inc.,80 NLRB 1208, 1209;Reynolds Corp.,61 NLRB 1446. The Orderrecommended hereinafter is therefore directed to the Council only to that extent.Ihave endeavored heretofore to interpret the definition of labor organization inSection 2 (5) of the Act as specifically as possible, in order that the parties maybe apprized of their rights and obligations under the law as I construe it; and inorder that they may have some guides for future conduct.The points on which the Advisory Council requested specific rulings may bebroken down as follows.1.Handling of proceeds of plant vending machines:With respect to this item,assuming that none of these funds are used in such fashion as to come within theprohibitions described in the Board's opinion in theGeneral Shoecase,supra.Iapprehend no reason why an organization, not otherwise a labor organization, can-not be lawfully established for the purpose of disposing of the proceeds of plantvending machines, so long as the funds are not used for the support or assistanceof a labor organization or to interfere otherwise with employee rights guaranteedin the Act. I therefore see nothing objectionable in the expenditure of such fundsfor funerals, recreation groups, soft ball, and bowling teams if the disbursementsare not by, for, or in opposition to, a labor organization, or in connection withorganizational activity under Section 7.2.Credit union:1perceive nothing illegal in the Respondent's establishing acredit union, so long as it is not otherwise a labor organization.Axelson Mfg. Co,88 NLRB 761, 777.3Discussion of pay for representatives while attending Advisory Council meet-ings during working hours:The proviso to Section 8 (a) (2) states that, "subjectto rules and regulations made and published by the Boardan employer shallnot be prohibited from permitting employees to confer with him during workinghours without loss of time or pay."The Board has not published any rules orregulations in this regard.I therefore see no illegality in this type of discussion,unless there are circumstances justifying a conclusion that the payments have thepurpose or effect of interfering with employee rights under the Act. TEXAS CITYCHEMICALS,INC.2354.Safety hazards, suitability of work clothing, additional drinking fountains,processing of insurance claims, job designation or description, shift differential,work jurisdiction, seniority, employee parking facilities, overtime pay, holidays,operational plans, status of temporary employees, equalization of pay, miscellaneousemployee requests relating to working conditions:These items all directly involveeither rates of pay, wages, hours of employment, or other terms and conditions ofemployment.An organization which deals with an employer with respect to themis consequently a labor organization.5.On other matters on which specific rulings are requested the record is too sparseto justify opinion. In this category are such subjects as"supervisory staffing,"andstock purchase.In the case of supervisory staffing the record does not disclosesufficient facts to enable me to arrive at an intelligent judgment as to whether, underthe circumstances, the issue involved terms or conditions of employment. Similarly,the information submitted is inadequate for a determination as to whether a stockpurchase program discussed by the Council is of such character as to involve wagesor conditions of employment within the meaning ofRichfield Oil Corporation,110NLRB 356 Similarly, with regard to"discussion and agreement with respect to newproducts of the company,"the record is too meagreThese matters may or may not involve conditions of employment, depending uponthe context in which they arise, and the manner of their handling.Determinationas to them will therefore have to await further factual elaboration6.Composition and structure of the Advisory Council:Whether these are properlymatters for discussion and agreement between the Advisory Council and the Re-spondent turns upon whether or not the Council is a labor organization. If it is,such action by management constitutes a direct interference in the formation and ad-ministration of the organization in violation of Section 8 (a) (2), if it is not, thereis no prohibition against it.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in and is engaging in unfair laborpractices, it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the ActIt has been found that the Respondent initiated, formed, sponsored, assisted, domi-nated, contributed to the support of, and interfered with the administration of theAdvisory Council, a labor organization of its employees. It will therefore be rec-ommended that the Respondent cease and desist from such conduct, and further, thatthe Respondent disestablish said Advisory Council as the representative of any of itsemployees for the purpose of dealing with it concerning grievances, labor disputes,wages, hours of employment, or other terms or conditions of employment, and thatthe Respondent refrain from recognizing the Advisory Council, or any successorthereto, for any of the foregoing purposesOn the basis of the above findings of fact, and upon the entire record in the case,I make the followingCONCLUSIONS OF LAW1.The operations of Texas City Chemicals, Inc., Texas City, Texas, occur in com-merce within the meaning of Section 2 (6) of the Act.2.Oil,Chemical and Atomic Workers International Union, CIO, and AdvisoryCouncil of Texas City Chemicals, Inc., are labor organizations within the meaningof Section 2 (5) of the Act.3.By initiating, forming, sponsoring, assisting, dominating, contributing to thesupport of, and interfering with the administration of Advisory Council of TexasCity Chemicals, Inc., the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (2) of the Act4.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.The Respondent has not committed the following unfair labor practices allegedin the complaint: (a) Interrogation of employees as to union affiliations; (b) threatsand warnings to employees to refrain from assisting, becoming, or remaining mem-bers of Oil, Chemical and Atomic Workers International Union, CIO, (c) threatsand warnings to employees to assist, become, or remain members of the AdvisoryCouncil, and (d) keeping under surveillance the concerted activities of employees.[Recommendations omitted from publication.]Natona Mills, Inc.andUnited Textile Workers of America, AFL,Petitioner.Case No. 4-RC-2595.April 18, 1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before ThomasJ.Walsh,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and(7) of the Act.The Intervenor has been the recognized bargaining representativeof the employees involved herein.Its collective-bargaining agree-ment with the Employer, executed on March 3,1953, was opened 2 bytimely notice given by the Employer on October 26,1954.Negotia-tion meetings were held in November and December 1954 and Janu-ary 1955, and final agreement was reached on January 12, 1955.3Thereafter,the terms of the agreement were presented to the unionmembership by its branch president,Patrick, at a regular meeting onJanuary 14,1955, and approved unanimously.Plant Manager Weis-ler, for the Employer,received verbally official notification of the ap-proval on January 17 and proceeded to have the agreement preparedin written form.4The rate of pay increase covered by the agreementi Branch A-23, Lever Auxiliary Section of the Amalgamated Lace Operatives of America,herein called the Intervenor, was permitted to intervene at the hearing on the basis of acontractual interest2This contract, effective until December 31, 1954, and automatically renewable there-after from year to year, contained an annual 60-day reopening clause3Representing the Intervenor at the various negotiation meetings were Branch Presi-dent Patrick who attended all such meetings, Section President Winogrodzki who attendedall but the first one, and various committee members who attended from a few to all meet-ingsFor the Eniplover, and present at all meetings, iweie Plant Manager Weisler togetherwith the director of research and development and a vice president4 The fact of ratification by the membership first came to the attention of Weisler bymeans of a newspaper article published on January 15, 1955112 NLRB No 36.